Citation Nr: 0534591	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  05-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946, and from July 1948 to July 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Nashville in November 2005 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.

In December 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses aspects of the 
veteran's claim which must be addressed prior to disposition 
of the appeal.

In this case, the veteran contends that he has post-traumatic 
stress disorder (PTSD) that is related to incidents he 
experienced during his military service.  The evidence 
confirms that he currently carries a diagnosis of PTSD from 
the VA outpatient clinic.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Where, however, the VA 
determines that the veteran did not engage in combat with the 
enemy and was not a POW, the veteran's lay statements, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other credible evidence which corroborates 
the stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f) (2003); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 
9 Vet. App. at 396.  

The Board notes that while the veteran contends that his PTSD 
is the result of combat during World War II, the evidence of 
record does not establish that he served in a combat 
capacity.  His Separation Qualification Record, issued in 
January 1946, indicates military occupational specialties of 
automotive mechanic and construction machine operator with 
the 476th Anti-Aircraft Artillery (AAA) Battalion in the 
Asiatic Pacific Theater of Operations.  Thus, verification of 
his stressors is required before VA may grant service 
connection based on his diagnosis.

Regarding his stressors, the veteran reported several events 
which would be unverifiable, for example, mass graves set on 
fire by the enemy, crimes against civilians, and deaths of 
soldiers, the names of whom he did not recall.  However, he 
did report that while stationed with the 476th AAA Battalion 
on Biak Island in or around January 1944, his area was 
repeatedly bombed by enemy planes.  The record reflects that 
the RO requested the Center for Unit Records Research (CURR) 
to  research this, and other, allegations.   However, the 
CURR response, received in August 2004, only referenced 
attacks on Darwin, Australia prior to the veteran's 
deployment there.  The response also indicated it did not 
have the veteran's unit of assignment during the stressful 
events.  This information is hereby furnished, and a 
secondary request to CURR should be made.

In view of the foregoing, the Board must remand this case.  
While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  Based on the details provided by the 
veteran in the record, the RO should prepare 
a summary of the potentially verifiable 
stressor reported by the veteran, that is, 
the bombing of the 467th Anti-Aircraft 
Artillery Battalion on Biak Island in or 
around January 1944.  This summary should be 
sent to the Center for Unit Records Research 
(CURR).  The CURR should be requested to 
provide any information available which might 
corroborate the veteran's alleged stressor.  

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

